         Case 1:18-cr-00454-KPF Document 309 Filed 01/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                           18 Cr. 454-12 (KPF)

EFRAIN REYES,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defense counsel, the Government, and Mr. Brown are hereby directed to

appear for a telephonic conference on January 20, 2021, at 11:00 a.m. to

discuss Mr. Brown’s pending motion to unseal certain documents. (See Dkt.

#306). At the appointed time, the parties shall call (888) 363-4749 and enter

access code 5123533. Please note, the conference will not be available prior to

11:00 a.m. Counsel for the Government is ORDERED to serve a copy of this

Order on Mr. Brown.

      SO ORDERED.

Dated:       January 12, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
